Mr. Justice Sears, dissenting. If the judgments obtained against the corporation are conceded to have been for amounts not due to the pretended creditors, and the corporation was itself restrained by the order of the court appointing the receiver, from defending in those suits, then it would seem clear that the receiver would have the right, and it would be his duty to interpose any defense which the corporation might have made but for the injunction: Burch v. West, 33 Ill. App. 359, approved in 134 Ill. 258. And the receiver might appear and move the court to vacate the judgments, as has been held an assign.ee might. Knights v. Martin, 155 Ill. 486. Mor do I concur in the construction of section 25 of the corporation act, which would make it essential that the' receiver first be “commanded by the decree” of the court appointing him before he could appear and interpose such motion. If the.words “as commanded by the decree of. such court ” be related . to the bringing of suits, then a mere order granting permission to sue would be insufficient, and a direction or command by decree of the court would be made necessary by the statute, which would thus operate to restrict such powers of the receiver, as he- would have, in case of a general chancery receivership. If the words relate to the decree of the court “ closing up its affairs,” the operation of the statute would seem more reasonable. The latter interpretation has been heretofore put upon this provision by this court. Hanke v. Blattner, 34 Ill. App. 394.